Citation Nr: 9912115	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-32 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran filed a timely notice of disagreement 
regarding a December 1990 decision by the RO, which denied 
service connection for post-traumatic stress disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO).

Pursuant to an order by the United States Court of Appeals 
for Veterans Claims (Court) (known as the United States Court 
of Veterans Appeals prior to March 1, 1999), in which a 
conference was to be scheduled between the Secretary of 
Veterans Affairs and the appellant, the appellant's case was 
advanced on the docket.  Maddalino v. West, No. 98-2251 (U.S. 
Vet.App. April 1, 1999).

The issues of entitlement to an increased rating for PTSD and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability are the subject 
of the remand portion of this decision.


FINDING OF FACT

1.  In December 1990, the RO denied service connection for 
PTSD.  The veteran was notified of that decision and of his 
appellate rights in December 1990.

2.  A notice of disagreement regarding the December 1990 
denial of service connection for PTSD was not received within 
the one-year period from the date of mailing of the 
notification.


CONCLUSION OF LAW

The veteran did not file a timely notice of disagreement to 
the December 1990 rating action, which denied entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating action dated in December 1990, the RO, in 
pertinent part, denied service connection for PTSD.  A letter 
dated December 24, 1990, notifying the veteran of said 
decision and informing him of his appellate rights was sent 
to his last address of record, in accordance with the 
provisions of 38 C.F.R. § 3.103(f).  In a statement received 
in June 1991, the veteran indicated that he filed a claim for 
service connection for nervous problems in 1990 and that he 
wished to reopen his claim for service connection for PTSD.  
He requested that the RO obtain his medical records dated 
from June 1990 to June 1991 from the VA Medical Center in 
Gainesville, Florida, to support his claim.  

By a letter dated in July 1991, the RO informed the veteran 
that he was notified by a letter dated on December 24, 1990, 
that his claim for service connection for PTSD was denied 
because the evidence did not show that PTSD was incurred in 
or aggravated by his military service.  The RO also informed 
the veteran that he may reopen his claim at any time by 
submitting evidence not previously considered that would tend 
to support his claim.  

In a statement received in February 1995, the veteran 
requested service connection for PTSD.  By letter dated in 
February 1995, the RO informed the veteran that he was 
notified by a letter dated on December 24, 1990, that his 
claim for service connection for PTSD was denied because the 
evidence did not show that PTSD was incurred in or aggravated 
by his military service.  The RO also informed the veteran 
that he had one year from the date of that letter to appeal 
or disagree with that decision; that the one year time limit 
had expired; and that the decision had become final.  The RO 
further informed the veteran that he may reopen his claim at 
any time by submitting evidence not previously considered 
that would tend to support his claim and that such evidence 
should be submitted within 60 days, but no later than one 
year from the date of this letter.  

A hearing was held at the RO in October 1995.  At that time, 
the veteran testified that when he was notified of the 1990 
denial for service connection for PTSD he became upset and 
misinterpreted what he was supposed to due.  Testimony was 
also given by the veteran's spouse.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (1998).  A notice of disagreement 
shall be filed within one year from the date of mailing of 
notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the letter of notification will be considered the date of 
mailing for purposes of determining whether a timely appeal 
has been filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a) (1998).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.

While special wording is not required, the Notice of 
Disagreement must be in terms, which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review. If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified. For example, if service connection was denied for 
two disabilities and the claimant wishes to appeal the denial 
of service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. § 20.201 (1998).

Thus, in this case, the veteran or his representative had 
until approximately December 24, 1991, to file a timely 
Notice of Disagreement.  The Board is aware that the veteran 
may have misinterpreted his appellate rights, which were 
furnished by the RO.  However, in the June 1991 statement, 
the veteran clearly stated that he wished to reopen his claim 
for service connection for PTSD.  The Board does not construe 
such language as being a Notice of Disagreement.  

The evidence shows that the veteran or his representative did 
not file a Notice of Disagreement as to the December 1990 
rating action, which denied entitlement to service connection 
for PTSD, within the applicable time period.  Accordingly, an 
appeal was not perfected.  

ORDER

The veteran's claim that he has submitted a timely notice of 
disagreement regarding the denial of entitlement to service 
connection for PTSD is denied.


REMAND

The appellant's contentions regarding an increased rating for 
PTSD disability and for a total disability rating for 
compensation purposes based on individual unemployability 
constitutes a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  When the veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).

In February 1996, the veteran underwent a VA psychiatric 
examination.  At that time the diagnoses were chronic mild to 
moderate PTSD, moderate alcohol and other substance abuse in 
remission.  VA thereafter amended the criteria for rating 
mental disorders, including PTSD.  These amendments became 
effective on November 7, 1996.  The record reflects that the 
RO evaluated the PTSD under both the old and the new rating 
criteria and that the veteran was informed of the new rating 
criteria in a November 1997 statement of the case.

The most recent VA psychiatric examination was conducted in 
February 1998.  At that time, the examiner recommended a 
psychological evaluation.  This was apparently not 
accomplished.

The applicable regulations state that a veteran who is 
"unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled." 38 C.F.R. § 4.16(b) (1997).  In 
addition to the PTSD, service connection is in effect for 
tinnitus, rated as 10 percent disabling, residuals of a shell 
fragment wound to the right hand, and neck, hearing loss, and 
the residuals of a biopsy of a penile lesion, each evaluated 
as noncompensable.  It is noted that during the February 1998 
examination the veteran indicated he was unable to work, in 
part, due to his right hand disability.

A review of the service medical records shows that the 
veteran was wounded in action in November 1969 and sustained 
shell fragment wounds to the right wrist, right index finger, 
left and right arm, and the back of the neck.  VA x-rays 
taken in February 1996 showed the presence of metallic 
foreign bodies in the left forearm.  The veteran stated 
during the examination that he sustained a wound to the left 
arm while engaging the enemy.  The Board is satisfied that 
this evidence raises the issue of entitlement to service 
connection for the residuals of shell fragment wounds to the 
right and left arms.  

The representative in the notice of disagreement raised the 
issue of entitlement to service connection for substance and 
alcohol abuse on a secondary basis.  The Board notes that § 
8052 of Pub. L. No. 101-508, the Omnibus Budget 
Reconciliation Act of 1990, amended 38 U.S.C. §§ 1110 and 
1131 to prohibit payment of compensation for any disability 
resulting from the veteran's own abuse of alcohol or drugs. 
VAOPGCPREC 2-97.  Thus, the law precludes payment of 
compensation benefits based on the grant of service 
connection for substance abuse as secondary to the PTSD. 

 However, the VA General Counsel has further held that the 
provision of the law does not preclude entitlement to all 
such VA benefits, other than disability compensation, where 
disability, or death resulting from such a disability, is 
secondarily service connected under the provisions of 38 
C.F.R. § 3.310(a) as proximately due to or the result of a 
service connected disease or injury. VAOPGCPREC 2-98.

The Board further finds that these issues are intertwined 
with the issue of entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
and must be adjudicated by the RO.  Harris v. Derwinski, 1 
Vet.App. 180 (1991).  In view of these facts, the Board is of 
the opinion that contemporaneous examinations are warranted.  

In a June 1996 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective October 17, 1995.  The representative, in the 
Notice of Disagreement disagreed with the effect date.  The 
veteran has not been furnished a statement of the case 
regarding this issue. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.  The 
RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
non-VA medical records pertaining to 
recent treatment for the veteran's 
service connected disabilities, to 
include his psychiatric disorder.

2.  The RO should ask the veteran if he 
has applied or is receiving social 
security disability benefits.  If he is 
in receipt of such benefits, the RO 
should obtain a copy of any decision by 
the Social Security Administration and 
copies of all medical records on which 
the decision was predicated.

3.  A VA social and industrial survey 
should be performed in order to determine 
the impact the veteran's service 
connected disabilities have on his social 
and industrial adaptability.  The claims 
folder should be furnished to the 
examiner in conjunction with the survey.

4.  VA examinations by a VA psychiatrist, 
who has not previously conducted a VA 
compensation examination of the veteran, 
and a psychologist should be conducted to 
determine the nature and severity of his 
psychiatric disorder and substance abuse.  
The claims file, a copy of the revised 
rating criteria, and a copy of this 
Remand are to be furnished to the 
psychiatrist for review prior to the 
examination.  All testing deemed 
necessary should be performed.  It is 
requested that the examiner render an 
opinion as to the extent the veteran's 
service-connected PTSD interferes with 
his ability to obtain and maintain 
substantially gainful employment. 

If substance abuse and/or alcohol abuse 
is diagnosed, it is requested that the 
examiner render an opinion as to whether 
it as likely as not that the service 
connected PTSD caused or aggravated these 
disorders.  It is requested that the 
psychiatrist assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  The examiner 
is requested to include a definition of 
the numerical code assigned under DSM-IV.  
A complete rationale for any opinions 
expressed should be included in the 
examination report.  

5.  A VA examination should be conducted 
by an orthopedist to determine the nature 
and severity of any residuals of shell 
fragment wounds to the right and left 
arms, and the severity of his service-
connected residuals of the shell fragment 
wounds to the neck and right hand and 
wrist.  All necessary tests and studies, 
including X- rays, deemed necessary 
should be performed.  The examiner should 
indicate if there is any muscle injuries 
and if yes, identify the muscle group(s) 
involved.  All involved joints should be 
examined for degrees of both active and 
passive range of motion, any limitation 
of function of the parts affected by 
limitation of motion, muscle damage and 
muscle strength.

The examiner should also be asked to note 
the normal ranges of motion of the 
involved joints, to include the fingers 
and wrist of the right hand.  The 
examiner should be requested to determine 
whether the involved areas exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the involved areas are used 
repeatedly over a period of time. 

6.  A VA examination should be conducted 
by a specialist in ear disorders in order 
to determine the nature and severity of 
the service connected hearing loss and 
tinnitus.  In addition to an audiological 
examination, any other testing deemed 
necessary should be performed. The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

7.  The RO is requested to furnish the 
veteran and his representative a 
statement of the case regarding the issue 
of entitlement to an effective date prior 
to October 17, 1995 for the grant of 
service connection for PTSD.  The veteran 
and his representative should be informed 
of the requirements necessary to perfect 
an appeal.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until a timely 
substantive appeal is received.  

8.  The RO should adjudicate the issues 
of service connection for residuals of 
shell fragment wounds to the left and 
right arms and substance abuse.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
informed of the denial and of his 
appellate rights.  

9.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of the 
old and revised rating criteria per 
Karnas, supra. 

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded the specified time within 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate consideration.  The Board implies no conclusions, 
either legal or factual, by this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

